Broyles, C. J.
1. The amendment to the motion for a new trial is based upon the alleged newly discovered evidence of O. O. Cannon, but no affidavit as to his “residence, associates, means of knowledge, character, and credibility,” as required by section 6086 of the Civil Code of 1910, was presented by the movant, and the court, therefore, did not err in refusing to grant a new trial on this ground. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
2. The evidence connecting the accused with the offense charged (simple larceny), while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt; and, the finding of the jury having been approved by the trial judge, and no error of law appearing, this court is without authority to interfere. Judgment affirmed.

MacIntyre and Guerry, JJ., concur.